COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  ROY FORD,                                       §               No. 08-22-00139-CR

                        Appellant,                §                 Appeal from the

  v.                                              §                33rd District Court

  THE STATE OF TEXAS,                             §             of Burnet County, Texas

                         State.                   §                   (TC# 49738)

                                              §
                                            ORDER

      The reporter’s record was due to be filed on August 6, 2022. On August 2, 2022 and
August 22, 2022, Stephanie Larsen, Official Court Reporter for the 33rd District Court of Burnet
County, advised the Court that she has not received arrangement for the reporter’s record.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the District Clerk of
Burnet County, Texas, on or before September 11, 2022. The District Clerk shall prepare and
forward a supplemental clerk’s record containing the trial court’s findings and forward the same
to this Court on or before September 21, 2022. Further, the trial court’s reporter shall prepare,
certify, and file the record of the trial court proceedings with this Court on or before September
21, 2022.

       IT IS SO ORDERED this 22nd day of August, 2022.

                                                      PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.